IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


AARON SLOAN,                               : No. 63 WM 2015
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
BRIAN COLEMAN, R. WORKMAN,                 :
STEPHEN BUZAS, JANE DOE, OFFICER           :
HAWKINBERRY, OFFICER BOGUCKI,              :
OFFICER ZUEGER, OFFICER                    :
ANDERSON, C. A. YAUGER, J. B.              :
SKROBACZ AND OFFICER PRESCOTT,             :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.